Title: Relations with France, [1795–1796]
From: Hamilton, Alexander
To: 



[1795–1796]

There are circumstances, which render it too probable that a very delicate state of things is approaching between the United States and France. When threatened with foreign danger, from whatever quarter, it is highly necessary that we should be united at home; and considering our partiality hitherto for France, it is necessary towards this Union, that we should understand what has really been the conduct of that Country towards us. It is time for plain truth; which can only be unacceptable to the hirelings or dupes of that Nation.
France in our Revolution–War took part with us. At first she afforded us secret and rather scanty succours, which were more the complection of a disposition to nourish a temporary disturbance in the dominions of a rival power, than of an intention to second a Revolution. The capture of Burgoyne and his army decided the ’till then hesitating councils of France—produced the ackowlegement of our independence and Treaties of Commerce and defensive alliance. These again produced the War which ensued between France and Great Britain.
The cooperation and succour of France after this period were efficient and liberal. They were extremely useful to our cause and no doubt contributed materially to its success.
The primary motives of France for the assistance which she gave us was obviously to enfeeble a hated and powerful Rival, by breaking in pieces the British Empire. A secondary motive was to extend her relations of commerce in the new world, and to acquire additional security for her possessions there, by forming a connection with this country when detached from Great Britain. To ascribe to her any other motives—to suppose that she was actuated by Friendship towards us, or by a regard for our particular advantage, is to be ignorant of the springs of action which invariably regulate the Cabinets of Princes. He must be a fool, who can be credulous enough to believe that a despotic Court aided a popular revolution from regard to Liberty, or friendship to the principles of such a Revolution.
In forming the conditions upon which France lent her aid, she was too politic to attempt to take any unworthy advantage of our situation. But they are much mistaken, who imagine that she did not take care to make a good bargain for herself. Without granting to us any material privilege in any of her external possessions, she secured in perpetuity a right to participate in our trade on the foot of the most favoured nation. But what is far more important, she in return for the guarantee of our sovereignty and Independence obtained our guarantee of her West India possessions in every future defensive ⟨war.⟩ This may appear at first sight a mutual & equal advantage, but in the permanent operation it is not so. The Guarantee of our sovereignty and Independence, which is never likely to be again drawn into question, must hereafter be essentially nominal: While our guarantee of the West India possessions must grow into a solid advantage, increasing in importance as we advance in strength and exposing us often to the chances of being engaged in wars, in which we may have no direct interest. However this guarantee may be regarded as nominal on our part in this very early stage of our national career, it cannot be so in time to come. We shall be able to afford it with effect and our faith will oblige us to do so.
But whatever were the motives of France and though the conditions of alliance may be in their permanent tend⟨ency⟩ more beneficial to her than to us—it was our duty to be faithful to the engagements which we contracted with her—and it even became us without scanning too rigidly those motives to yield ourselves to the impulses of kind and cordial se⟨nt⟩iments toward a Power by which we were succoured in so perilous a crisis.
Nor should we ever lightly depart from the line of conduct which these principles dictate. But they ought not to be carried so far as to occasion us to shut our eyes against the just causes of complaint which France has given or may hereafter give us. They ought not to blind us to the real nature of any instances of an unfair or unfriendly policy which we have experienced or may hereafter experience from that Country. Let us Cherish faith justice and as far as possible good will but let us not be dupes.
It is certain that in the progress and towards the close of our Revolution–War the views of France, in several important particulars, did not accord with our interest. She manifestly favoured and intrigued to effect the sacrifice of our pretension on the Mississippi to Spain. She looked coldly upon our claim to the privileges we enjoy in the cod fisheries—and she patronised our negotiating with Great Britain, without the previous acknowlegement of our Independence: a conduct which whatever colour of moderation may be attempted to be given to it can only be rationally explained into the desire of leaving us in such a state of half-peace half-hostility with Great Britain as would necessarily render us dependent upon France.
Since the peace every careful observer has been convinced that the policy of the French Government has been adverse to our acquiring internally the consistency of which we were capable, in other words, a well constituted and efficient Government. Her Agents every where supported with too little reserve that feeble and anarchial system—the old confederation; which had brought us almost to the last stage of national nothingness, and which remained the theme of their eulogies, when every enlightened and virtuous man of this country perceived and acknowleged its radical defects and the necessity of essential alterations.
The truth of all this, of which no vigilant and unbiassed friend to his Country had before the least doubt, has been fully confirmed to us by the p⟨res⟩ent Government of France, which has formally proclaimed to us and to the World, the Machieavellian conduct of the old Government towards this Country. Nor can we suspect the promulgation to have been the effect of the enmity of the new against the old Government—for our own records and our own observations assure us that there is no misrepresentation.
This disclosure, which has not sufficiently attracted the attention of the American People, is very serious and instructive. Surely it ought to put us upon our guard—to convince us that it is at least possible the succeeding Rulers of France may have been on some occasions tinctured with a similar spirit. They ought to remember that the magnanimity and kindness of France under the former governt. were as much trumpeted by its partisans among us as are now the magnanimity & kindness of the present Governt. What say facts?
Genet was the first minister sent by the new Government to this Country. Are there no marks of a Machiavellian policy in his behaviour or in his instructions? Did he say to us, or was he instructed to say to us with frankness and fair dealing—Americans! France wishes your cooperation. She thinks you bound by your Treaty—or by gratitude—or by affinity of principles to afford it? Not a word of all this. The language was—France does not require your assistance. She wishes you to pursue what you think your interest.
What was the conduct? Genet came out with his pocket full of commissioners to arm Privateers. Arrived at Charlestown, before he had had any opportunity of sounding our Government, he begins to issue them and to fit out privateers from our ports; certain that this was a practice never to be tolerated by the enemies of France and that it would infallibly implicate us in the War. Our Government mildly signifies to him its disapprobation of the measure. He affects to acquiesce, but still goes on in the same way—very soon in open defiance of the Government: between which and our own citizens he presently endeavours to introduce jealousy and scism. He sets on foot intrigues with our Southern and Western extremes and attempts to organise without our territory and to carry on from it military expeditions against the terrtiories of Spain in our neighbourhood—a nation with which we were at peace.
It is impossible to doubt that the end of all this was to drag us into the war, with ⟨the⟩ humiliation of being plunged into it without even ⟨being⟩ consulted and without any volition of our own.
No Government or People could have been more horridly treated than we were by this foreign Agent. Our Executive nevertheless from the strong desire of maintaining good understanding with France forebore to impute to the French Government the conduct of its Agent made the controversy personal with him and requested his recall. The French Government could not refuse our request without a rupture with us, which at that time would have been extremely inconvenient for many plain reasons. The application for the recall accordingly had full success; and the more readily as it arrived shortly after the overthrow of the Brissotine Party (to which Genet belonged) and thus afforded another opportunity of exercising vengeance on that devoted Party.
But it were to be very credulous to be persuaded that Genet acted in this extraordinary manner, from the very beginning, without the authority of the Government by which he was sent and did not the nature of his conduct contain an internal evidence of the source it could be easily traced in the instructions which he published. These instructions demonstrate three things though the last is couched in very covert terms 1 That France did not consider us as bound to aid her in the War 2 That she desired to engage us in it and the principal bribe was to be large privileges in her West India Trade 3 That if direct negotiation did not succeed indirect means were to be taken to entangle us in it whether so disposed or not. It is not matter of complaint, that France should endeavour to engage by fair means our assistance in the War if she thought it would be useful to her, but it is just matter of bitter complaint, that she should attempt against our will to ensnare or drive us into it.
Fauchet succeeded Genet. Twas a Meteor following a Comet. No very marked phoenomena distinguished his course. But the little twinkling appearances which are here and there discerned indicate the same general spirit in him which governed his predecessor. The Executive of our Country, in consequence of an Insurrection to which one of them had materially contri⟨buted⟩, had publicly arraigned political Clubs. Fauchet in opposition openly patronises them. At the festivals of these clubs he is always a guest swallowing toasts full of sedition and hostility to the Government. Without examining what is the real tendency of these clubs, without examining even the policy of what is called the Presidents denunciation of them, it was enough for a foreign Minister that the Chief Magistrate of our Country had declared them to be occasions of calamity to it. It was neither friendly nor decent in a foreign Minister, after this, to countenance these institutions. This conduct discovered towards us not only unkindness but contempt. There is the more point in it as this countenance continued after similar societies had been proscribed in France. What were destructive poisons there were in this Country salutary medicines. But the hostility of the views of this Minister is palpable in that intercepted letter of his which unviels the treachery of Randolph. We there learn, that he pretended to think it was a duty of patriotism to second the Western Insurrection; that he knew and approved of a conspiracy which was destined to overthrow the administration of our Government even by the most irregular means.
Another Revolution of party in France placed Mr. Adet in the room of Mr. Fauchet. Mr. Adet has been more circumspect than either of his predecessors—and perhaps we ought scarcely to impute it to him as matter of reproach, that he openly seconded the opposition in Congress to the Treaty concluded with Great Britain. This was a measure of a nature to call forth the manœvres of diplomatic tactics. But if we are wise, we shall endeavour to estimate rightly the probable motives of whatever displeasure France or her Agents may have shewn at this measure. Can it be any thing else than a part of the same plan which induced the Minister of Louis the 16 to advise us to treat with Great Britain without the previous acknowlegement of our Independence? Can it be any thing else than a part of that policy which deems it useful to France, that there should perpetually exist between us and Great Britain ⟨germs⟩ of discord and quarrel! Is it not ⟨manifest⟩ that in the eyes of France the unpardonable sin of that Treaty is that it roots up for the present those germs of discord and quarrel.
To pretend that the Treaty interferes with our engagement with France is a ridiculous absurdity—for it expressly excepts them. To say that it establishes a course of things hurtful to France in her present struggle is belied by the very course of things since the Treaty. All goes on exactly as it did before.
Those who can justify displeasure in France on this account are not Americans but Frenchmen. They are not fit for being members of an independent Nation but prepared for the abject state of colonists. If our Government could not without the permission of France terminate its controversies with another foreign power & settle with it a Treaty of Commerce to endure three or four years, our boasted independence is a name. We have only transferred our allegiances! we are slaves!
